DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8, 11, 17-22, 29, 30, 32, 39-41, 43 and 51 are pending.
Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 8, 11, 17-22, 29, 30, 32, 39-41 and 43 without traverse on 10/28/2019 is again acknowledged.
Claim 51 stands withdrawn.
Claims 1-3, 5, 8, 11, 17-22, 29, 30, 32, 39-41 and 43 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/17/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
Specification
	The substitute specification filed 3/17/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 3/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,938,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8, 11, 17-22, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090299037; cited in the IDS filed 5/6/2018), as evidenced by Oppermann (US 3700560), in view of Eckermann (US 20080066530).
It is noted that claim 8 was inadvertently not included in the rejection statement in the last Office action. However, it was clearly rejected in the body of the claim. Therefore, its inclusion in the instant rejection statement is not a new grounds of rejection.
Regarding instant claims 1, 2 and 8, Chen teaches the purification of GCSF from an egg white preparation. See Chen et al. at [0050]-[0051] where 29.6 kg of frozen egg white was thawed at 2-8 °C and then transferred to a 100-liter container. A volume of 88.8 L of 50 mM NaOAc, pH 4.6 was added to the thawed egg white, resulting in a pH of 5.0+0.1 for the mixture, which was stirred overnight at 150 rpm at 2-8 °C. Chen teaches that this is the addition of three volumes of buffer to one volume of egg white. 
Regarding the limitation drawn to the acidic agent, Chen discloses a NaOAc buffer, and does not explicitly disclose an acidic agent. Oppermann teaches that an acetate buffer is made by combining 0.2 M acetic acid and 0.2 M sodium acetate and adjusting the pH to 5.7 to 5.8 with sodium hydroxide (col. 4, lines 15-20). Thus, acetic acid  is used to make the buffer as in instant claim 2.
As noted supra, a pool of egg white is interpreted to mean a volume of egg white. Thus, Chen’s teaching of 29.6 kg of egg white in a 100-liter container is reasonably interpreted as "a pool of egg white." 
Regarding the pH of the acidic buffer (instant claim 8), the disclosure of the pH of the buffer as being 4.6 is a specie that anticipates the range limitations  of about 4 to about 6.5.
The disclosure of the resultant mixture having a pH of 5.0+0.1 is a specie that anticipates the claimed ranges of about 5 to about 6.5 (instant claim 1) and from about 5 to about 6.3 (instant claim 11).
Stirring overnight is a specie of time that anticipates the claimed range of at least about 1 hour as in instant claim 17.
The stirring at a temperature of 2-8 °C is a specie that anticipates the claimed range of about 2-25 °C as in instant claim 18.  
Regarding claim 19, Chen et al. teaches that 88.8 L of buffer was added  which is three times the egg white volume which corresponds to 88.8 L / 3 = 29.6 L, which a specie that anticipates the claimed range of "at least about 10 liters."
Regarding claim 20, Chen teaches that “a volume of 88.8 liters … was added to the thawed egg whites.” “[A]a volume” is reasonably interpreted to be a bolus injection dose because “volume” is referred to in the singular.
Regarding claims 29-30, Chen et al. teach filtering through a 0.22 µm filter. See Chen et al. at [0051], Chen et al. does not expressly teach that the egg white "settles" when filtered. Absent any positive recitation of the limitations, the reference is deemed to reach the negative limitation, as recited. Chen teaches after loading the column was washed with same buffer and then with water, where the protein is subsequently eluted (relevant to one or more subsequent filtering). See Chen at [0044], Further, Chen teaches a second batch was performed where filtering is done with a large scale 0.22 µm filter, as previously. See Chen at [0055].
Regarding claim 32, Chen et al. teach comprises heterologous GCSF which means that the protein is of a different specie. Thus, in order for a heterologous protein to be incorporated into egg white, it would reasonably have to be recombinant . See Chen et al. at [0050].
Chen does not teach that the acidic buffer is from about 0.5 wt % to about 5 wt % per kilogram of the egg white (claim 1) or from about 0.5% wt % to about 2 wt % per kilogram of egg white (claim 5) where the addition of the acidic buffer and the mixing of the egg whites are performed simultaneously (claim 22).
Eckermann teaches considerations for the optimization of chromatographic purification process for biological molecules (abstract). Such consideration include the column material, pH, the salt content, eluant buffers and the protein concentration when charging the column. The economic viability and also equipment related restrictions must also be taken into account. One such consideration is to use as few different buffers as possible in the smallest amounts or volumes possible to keep the volumes of the product-containing fractions small. Optimization of these parameters minimizes processing time and also the volume of waste water  ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dilute the egg white pool of Chen with as little buffer as possible for the chromatography to obtain purified GCSF. The ordinary artisan would have been motivated to do so because Eckermann teaches that the concentration of protein for charging a chromatography column as well as the volume of buffer used is an important consideration in order to  keep the volumes of the product-containing fractions  as well as waste water from the elution small. This is further motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values with respect to egg white dilution with buffer as instantly claimed. 
Absent any teaching of criticality by the Applicant concerning the amount of acidic buffer relative to the amount of egg white, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B). 
Regarding the concurrent stirring of the egg white and addition of the buffer, the ordinary artisan would have been motivated to perform the concurrent addition and stirring to optimize the efficiency of the operation. The ordinary artisan would have had a reasonable expectation that one could add buffer to egg whites with concurrent stirring because this is egg whites can be stirred irrespective of the addition of other components.
Regarding the rate of addition of addition of the bolus of buffer to the egg white (claim 21), one of ordinary skill in the art would recognize this is an optimizable variable dependent on the need not to denature protein contained with the egg white. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the rate of addition of the buffer to the egg white pool, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Response to Arguments
Applicant summarizes the claimed invention and asserts that it is based on the unexpected discovery that a small amount of an acidic buffer to a pool of egg whites is sufficient to prepare the egg white for bulk chromatography of recombinant proteins from egg whites. 
Applicant asserts that it was conventionally thought that it was necessary to add and acidic buffer having a volume 2- to 5-fold of that of the volume of egg white to create a homogenous low viscosity egg white suitable for bulk chromatography. Applicant opines that it was unexpectedly found that a small amount of acidic buffer would be effective to adjust the pH of the egg white to the target value.
Applicant states that it was also found that negligible dilution of the egg white results in essentially no change in conductivity which allows for precipitation of the ovamuxin-lysozyme complexes from egg white which in turn reduces the viscosity of the egg white at a lower pH range such as 5 to 6.5. Applicant also asserts that the method minimizes low pH pockets that can potentially damage recombinant proteins or result in uneven pH of egg white materials.
Examiner Response
Regarding Applicant’s assertion of conventional thinking vs. the volume of egg white used in the instant invention for bulk chromatography, the specification does not define “bulk” and the method for preparing is part of the preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “bulk chromatography” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant's argument regarding the relationship between viscosity and precipitation of ovomucin-lysozyme complexes from egg white, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant Argument
Applicant asserts that the addition of about 0.5 to about 5 wt% of acidic buffer per kilogram of egg white is neither taught nor suggested by Chen wither alone or in combination of Oppermann and/or Eckermann.
Applicant notes that the rejection acknowledges that Chen does not teach the claimed acidic buffer amount to be added to egg whites and that Chen teaches the addition of three volumes of acidic buffer to the egg white.
Applicant argues that Oppermann what cited to teach how acetate buffer is made  and does teach or suggest adding the claimed amount of acidic buffer.
Applicant notes the teaching of Eckermann at the abstract and [0011]  and cites the motivation expressed in the rejection to optimize the amount of acid added to the egg whites.
Examiner Response
Oppermann was cited as an evidentiary reference.
Regarding the three volumes of acidic buffer used by Chen, Eckermann provides motivation to reduce the volume of acidic buffer because it avoids dilution and significantly reduces downstream processing which then reduces costs, labor and the time of isolating proteins.
Applicant Argument
Applicant argues that optimization is a relevant consideration for patentability only when that subject matter is encompassed by the prior art and again cites Chen to note that the claimed range of acidic buffer  falls well outside of the conventional range of 200 to 500% and cites MPEP§2144.05 (II)(A, citing in re Aller).
Applicant cites the specification at page 7, lines 29-30 to again assert that it would not be expected that adding a small amount of acidic buffer to egg whites would be effective.
Examiner Response
In the instant case, while Chen uses 200 to 500% of acidic buffer, Eckermann teaches that one goal of column chromatography is to use as few different buffers as possible in the smallest amounts or volumes possible to keep the volumes of the product-containing fractions small. Optimization of these parameters minimizes processing time and also the volume of waste water  ([0011]). Hence, testing the smallest volumes of acidic buffer is within the range of optimization because Eckermann teaches minimization of buffer volume.
Regarding Applicant’s assertion of unexpected results this is an assertion without experimental results that demonstrate the unexpected nature of the invention as alleged by applicant. That is, the specification does not present results that demonstrate any unexpected superiority of protein chromatography using the claimed amount of buffer compared to the prior art.
Applicant Argument
Applicant asserts that the Examiner must include a reason why a person of ordinary skill would have a reasonable expectation of success and cites  MPEP§2144 (II)(B).
Applicant asserts that the Office fails to include a reasonable expectation of results. Applicant notes that  Eckermann  who states that it can be virtually impossible to develop optimized column chromatography process on an industrial scale at a reasonable cost and time frame due to the number of theoretically conceivable alternatives and parameters in the process [0011]). Applicant concludes that because the claimed range of buffer differs significantly from the conventional range on an industrial  scale that the Office has failed to provide a reasonable expectation of results. 
Examiner Response
The reasonable expectation of results is implicit in Eckermann because the addition of various amounts of buffer to egg whites is motivated by Eckermann.  It is well within the experimental ability of the ordinary artisan to test the parameter of the volume of buffer to add as small amount as possible to egg whites as Eckermann teaches using small amounts of buffer.
Regarding the disclosure of Eckermann cited by Applicant (which is at [0012]) Eckermann is referring to prior art methods for optimization. Eckermann’s invention lies in improving the optimization process for column chromatography. See [0017]. This further leads to the implicit reasonable expectation of success to use small volumes of buffer as it is recognized by the prior art that this is desirable.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the process is carried out on an industrial scale) are not recited in the method steps of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The volume of the prior art buffer used by Chen is optimizable to the claimed range because Eckermann teaches the use of the smallest amount of buffer to reduce waste water and processing time.
Claims 1-3, 5, 8, 11, 17-22, 29, 30, 32, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20090299037; cited in the IDS filed 5/6/2018), as evidenced by Oppermann (US 3700560), in view of Eckermann (US 20080066530), as applied to claims 1, 2, 5, 8, 11, 17-22, 29, 30 and 32, in further view of Van Urk et al. (EP 2048234).
The disclosure of Chen as modified by Eckermann is discussed supra.
Modified Chen does not teach that the concentration of acetate is from about 5 M to about 6 M (claim 3).
Van Urk teaches high acid buffers for egg white purification, where various chromatography solutions for the purification of albumin may be used, including acetic acid at concentration of 20% (w/w) of acetic acid at 205 (g/L), or equal to 5.7 M solution. See Van Urk at Table 3.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Chen with Van Urk because Van Urk teaches utilizing acid buffers for better protein dispersion and for specific affinity to egg white proteins (e.g., albumins) during chromatography. See  Van Urk at [0047]-[0048]. A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in doing so, because Chen already teach "acidifying" an egg white mixture, where Van Urk improves upon the method with acid solutions specifically. See e.g., Chen at [0023]-[0024]; and Van Urk at [0047]-[0048]. Further Van Urk including acetic acid at concentration of 20% (w/w) of acetic acid at 205 (g/L), or equal to 5.7 M solution. See Van Urk at Table 3.
Regarding claims 39-41 and 43, Van Urk teaches various selectable buffer solutions in preparation of albumin chromatography where wash buffers (e.g., pre-treatment buffers) passed through the column include pH 5.45-5.65 having a conductivity of between in the range between 10-50 mS/cm, and preferably 18-22 mS/cm. See Van Urk at [0011], Van Urk also teaches phosphate solution and sodium chloride. See Van Urk at [0164], Regarding claim 43, Van Urk teaches that equilibrating a DBA matrix with "wash" buffer at the conductivity taught is "pre-treating" the matrix with buffer. See Van Urk at [0164], Chen also teaches egg white filtering and loading "columns" having the same buffer and pH to achieve filtering. See Chen at [0044], [0051], and [0055]. As such, the buffers utilized in Van Urk to equilibrate or wash a matrix/column would be obvious to incorporate as a "pre-treatment" buffer in the method of Chen for filtering egg whites at certain conductivities since the purpose of equilibration wash at specific conductivities would be obvious to a person of ordinary skill in the art for better binding/elution methods (e.g., the eluate from the column is concentrated). As such, the buffers would have phosphate and sodium chloride as taught in Van Urk.
Response to Arguments
Applicant notes the teachings of Van Urk and asserts that nothing in Van Urk teaches or suggest the claimed method in which an acidic buffer is added to a pool of egg white at about 0.5 wt% to about 5 wt% per kg of egg white and forming a mixed egg white having a pH from about 5 to 6.5
Examiner Response
Van Urk is a supporting reference cited to demonstrate the obviousness of the limitations of dependent claims. Chen as modified by Eckermann teaches the limitations of claims  1, 2, 5, 8, 11, 17-22, 29, 30 and 32 for the reasons stated supra.
Double Patenting
Co-pending U.S. Patent Application Serial No. 16/308,137
Claims 1-3, 5, 8,11,17-22, 29-30, 32, 39-41, and 43, are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 7-22, 25-34, 36-53, and 55 of co-pending application 16/308,137 to Chen et al. Although the conflicting claims are not identical, they are not patentably distinct from each other.
Applicant requests that the rejection be held in abeyance until the identification of allowable subject matter.
The rejection stands for the reasons of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653